UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-7174



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


HUMPHREY JONES,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-93-452, CA-96-1592-AM)


Submitted:   August 25, 1998             Decided:   September 17, 1998


Before NIEMEYER and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Humphrey Jones, Appellant Pro Se. Cathleen Ann Tutty, Special As-
sistant United States Attorney, Bradley Stuart Lui, Senior Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A.§ 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Jones, Nos. CR-93-452; CA-96-1592-AM (E.D.

Va. July 29, 1997). We deny Jones’ motion for expedited treatment.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2